Citation Nr: 0638141	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  00-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for a right knee 
disorder, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  In December 2003, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board videoconference hearing at the RO.

A Veterans Law Judge, who had not conducted the hearing, 
rendered an opinion in February 2004.  In August 2004, the 
Board vacated the February 2004 decision, on the basis that 
the case was not decided by the Veterans Law Judge, who 
conducted the hearing, as required by 38 C.F.R. § 20.707.

In September 2004, the Board reopened the service connection 
claim for a right knee disorder based on new and material 
evidence, but remanded the issue on the merits.  As the 
requested development has been accomplished, this case is 
properly before the Board.


FINDINGS OF FACT

1.  A right knee disorder was not diagnosed in service or for 
many years thereafter.

2.  The competent medical evidence of record does not relate 
the current right knee disorder to service.






CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for a right knee disorder and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an October 2004 VA letter.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any evidence in his possession.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 1999 rating decision, the RO denied 
service connection for a right knee disorder.  The VCAA 
became effective in November 2000.  In October 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in October 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 1997 to 2006, and a 
2001 Social Security Administration (SSA) decision with 
supporting documents.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in August 2005, 
with an April 2006 addendum, and the examiner rendered a 
considered medical opinion regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a right knee 
disorder.  In statements and testimony, he indicated that he 
injured his right knee in service in a forklift accident in 
1969.  He noted that they wrapped his knee and gave him a 
cane and that after discharge his knee continued to hurt, 
with popping and swelling, but he never sought treatment 
until 1997.  In sum, the veteran contends that his current 
right knee disorder is directly related to service, entitling 
him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current right knee disorder.  
VA medical records dated from 1997 to 2006 show diagnoses of 
right knee arthritis, degenerative joint disease, right knee 
meniscal injury, chondromalacia patella, and patellofemoral 
syndrome.

The next issue is whether there is evidence of any in-service 
incurrence.

The service medical records show the veteran was hit by a 
forklift in April 1970.  It is not apparent where he was 
injured, but the record notes that there was slight pain with 
forward motion and no swelling, bruising, or apparent 
fracture.  He was given an ice pack for swelling and an ace 
wrap.

As the record shows current diagnoses of a right knee 
disorder and an in-service forklift injury, the determinative 
issue becomes whether the two are related.

A May 1997 VA medical record shows a history of forklift 
injury in 1970 and complaints that the right knee gives out.  
A June 1997 VA medical record notes that the veteran is 
status post right knee injury, remote.  An October 1997 VA 
medical record shows the veteran's report of right knee pain 
and injury in service in 1970, when he was hit by a forklift 
while out to sea.  In February 2000, a VA medical record also 
notes the veteran's reports of being hit by a fork lift in 
the right knee in service in 1970.  VA medical records dated 
from March 2000 to December 2000 show an assessment of status 
post right knee injury 1969 and 1970.

A January 2001 SSA decision notes that the veteran's right 
patella was injured in service and that occasionally he 
experienced severe pain, weakness, popping, and recurrent 
effusions in the right patella.

Later in January 2001, a VA examiner noted that the veteran 
currently was in litigation for his forklift injury and 
wanted a professional opinion regarding the relationship of a 
direct blow to his knee and his current pain.  The examiner 
found that the pain was a function of arthritic pain, because 
there was no evidence of bony or soft tissue injury.  

An April 2001 VA examination report shows a diagnosis of 
status post right knee contusion with effusion by MRI.

An August 2005 VA examination report shows that the claims 
file was not reviewed.  The examiner noted the veteran's 
reports that he was struck on the lateral aspect of the right 
knee in 1970 and was diagnosed with a "bruise" and given 
light duty for two weeks.  The examiner diagnosed the veteran 
with early degenerative joint disease due to age.  An April 
2006 addendum to the VA examination report shows the claims 
file was available and reviewed and the examiner's opinion 
that the age-appropriate right knee condition was not caused 
by or a result of a minor bruise in the lateral right knee.  
The rationale given was the experience of the examiner and 
the direction of force on the knee.  The pertinent evidence 
noted was that there was a bruise with only two weeks light 
duty and no problems for the rest of the 18-month tour and 
that the MRI of the right knee was 27 to 30 years post-
injury.

Upon review, the preponderance of the evidence is against the 
claim.  The first diagnosis of right knee arthritis was in 
1997, which is 26 years after service; thus, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  Service connection also is not 
warranted on a direct basis, as none of the medical evidence 
of record relates the veteran's current right knee disorder 
to his in-service injury.  The 2001 VA examiner found that 
the pain was due to arthritis rather than the in-service blow 
to the knee; and the 2005 VA examiner found that the 
arthritis in the right knee was a result of the veteran's 
age, rather than the in-service injury, based on the 
direction of the reported blow to the knee in service.  While 
medical evidence shows the veteran is status post injury in 
1969 and 1970, these assessments are based solely on the 
veteran's reports and do not show any basis for how the 
current impairment in the right knee is related to the in-
service injury.  The Board is not required to accept doctors' 
opinions that are based upon the claimant's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); and Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].  The veteran had an intercurrent 
injury to the knee when he reportedly fell in the bathroom 
and hit his right knee in the right frontal area in April 
1999.  Additionally, there is no evidence of continuity of 
symptomatology of a right knee disorder from service or 
during the 26 years before the right knee disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current right knee 
disorder is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
any relationship between the current right knee disorder and 
service.  Competent medical experts make this opinion and the 
Board is not free to substitute its own judgment for those of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the service connection claim for a right knee 
disorder is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


